UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2011 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 000-52748 26-0513559 (State or other jurisdiction (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive offices) (Zip Code) (985) 345-7685 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 - Corporate Governance and Management Item5.07Submission of Matters to a Vote of Security Holders. At the annual meeting of shareholders of First Guaranty Bancshares, Inc. (the "Company") held May 19, 2011, the following matters were voted upon: a) Election of the following nominees as directors, with votes "for" and "withheld", as well as broker non-votes, as follows: Director Votes “For” Votes “Withheld” Broker Nonvotes William K. Hood 25 -0- Alton B. Lewis, Jr. -0- Marshall T. Reynolds -0- Gary A. Simanson -0- b) To approve, in an advisory (non-binding) vote, the Company's executive compensation programs and policies disclosed in the proxy statement for the annual meeting. Votes “For” Votes “Against” Abstentions Broker Non-Votes 3,438,146 -0- 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. (Registrant) Date: May 19, 2011 By: /s/Alton B. Lewis, Jr. Alton B. Lewis, Jr. Vice Chairman of the Board and Chief Executive Officer 3
